Title: Abigail Adams to John Thaxter, 21 May 1778
From: Adams, Abigail
To: Thaxter, John



Dear Sir
May 21 1778

I will not again be so long silent, indeed your repeated kind favours call upon me for acknowledgment. They have afforded both to me, and my Friends a very agreable entertainment, and I esteem myself much obliged that you not only so kindly endeavour to supply the loss of your company, but to releave the many solitary hours which you well know must fall to my share in the absence of a nearer connexion; unattended by the former alleviateing circumstances of hearing weekly from him; I begin anxiously to expect some intelligence, and every vessel which arrives sits my Heart upon the wing. The first News I have, whether fortunate or adverse, I shall immediately communicate to you, knowing how zealously you Interest yourself in my welfare and happiness, as well as the Regard you profess towards our Friend.
I thank you Sir for the entertainment afforded me by the communication of the Duke of Richmonds Speach. It is the most agreable to American principals and sentiments of any thing which has reachd us from the other side the water. His Lordship appears to possess some portion of that treasure which a Great Authority tells us exalteth a Nation, and peradventure there were ten Like his Lordship in that unhappy Island, I should still hope for a Revolution in favour of the virtuous few.
Harrington in his Oceana has some observations which are very applicable to the present state of Britain. “Rome says he, was never ruined till her balance being broken, the Nobility forsakeing their ancient Virtue, abandoned themselves to their Lusts, and the Senators, who as in the case of Jugurtha, were all bribed, turned knaves, at which turn all their Skill in Government could not keep the commonwealth from overturning. She had sprung her planks and split her Ballast. The World could not save her.”
If we look to that period in History we shall find that neither the Eloquence of Cicero, the stern virtue of Cato nor the poignard of Brutus and Cassius, could stem the Torrent of vice or save a people who were sunk into every excess of debauchery, grown wicked and Effimanate, having intirely lost that purity of Morals and that Love of Liberty which had acquired them, immortal fame and Glory.—Has not Britain arrived to the same period, and will not her Cicero’s and Cato’s plead in vain?
Congress have acquired much honour by their late firm and spirited Resolves. If the Haughty Tyrant means peace, 

“Bid him disband his Legions
Restore the Empire its Lost Liberty
Submit his actions to the publick censure
And stand the judgment of an unbribed Senate.”

 But now we see him, black 

“With Murder, treason, Sacrilige and crimes
That strike our souls with Horror but to name ’em.”


 

May 26

Some days have pass’d since I found time to write a line; when in the begining of this Letter I promised to communicate you the first intelligence I obtaind, I flatterd myself with the hopes that it would not have been of so disagreable a Nature as the Capture of the Boston. —Many very many melancholy Ideas haunt my immagination upon this occassion. The account of it is in the New York paper which mentions as I am told the Name of the Ship which took her, and that she was carried into Portsmouth. The Report here gains full credit. I have some faint hopes that she was not Captured till after she had landed my Best Friend. A few days I hope will make the matter certain, for a dissagreable certainty is preferable to a painfull suspence. My Friends endeavour to console me even supposing so mortifying an event has taken place, with the hopes that he may in the Hands of providence be renderd as serviceable to his Country even in Captivity, as he might have been in the honorable post assignd him.
I own it has dampt my Hopes, and I believe the publick expectations, but the situation of affairs are such, that I think I have not that occasion for anxiety which I should have had if such an Event had taken place ten months ago. The publick who have sequesterd him to their Service will I hope take an honorable care of him.
I have the pleasure to inform you that four of your sisters are hapily through the small pox, and the eldest like to do well. She did not go in with the first class. In this Town it has been breaking out in the natural way for more than a month. The people not being able to get a vote for a Hospital, were in a rage, and begun to inoculate in their own Houses. The Whole farms become a Hospital, not one family but inoculated in their houses, and in consequence of that the Town gave leave for a number of houses to be taken up, and this parish are with their minister almost all under inoculation. They will begin in Weymouth next week, when my Father is determined to take it.
In none of your Letters have you told me a word about your Situation, are you in an agreable family, how do you do? are you more reconciled to York Town? Is General M——n a member of Congress, how is the Army new modled, where is Dr. Rush. Present my compliments to General Roberdeau and family for whom I have a great Respect. Our Great Man designs soon for Congress it has been said for more than a month, tomorrow and to-morrow and tomorrow. Was there ever any thing decisive in him?
Continue to write me by every opportunity. You well know the pleasure I always take in hearing from my Friends, and among that number I have long Ranked my correspondent who may be assured that he will ever find one in his affectionate Cousin,

Portia

